 1                                                               The Honorable Ricardo S. Martinez

 2

 3
                                      UNITED STATES DISTRICT COURT
 4                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 5
      COLUMBIA RIVERKEEPER, et al.,                    )       No. 2:17-cv-00289-RSM
 6                                                     )
                  Plaintiffs,                          )       ORDER GRANTING
 7                              v.                     )       STIPULATED MOTION TO
                                                       )       EXTEND DEADLINE TO FILE
 8    ANDREW WHEELER, et al.                           )       MOTION FOR ATTORNEYS
                                                       )       FEES AND COSTS
 9             Defendants.                             )
      ___________________________________              )
10

11          Having reviewed the Stipulated Motion to Extend Deadline to File Motion for Attorneys

12   Fees and Costs, and finding good cause, the Court grants the motion. Accordingly, IT IS

13   ORDERED that the deadline for Plaintiff Riverkeeper to file a motion for attorneys fees and

14   costs under the Clean Water Act is hereby extended to August 15, 2021.

15          DATED this 30th day of April, 2021.

16

17                                                 A
                                                   RICARDO S. MARTINEZ
18                                                 CHIEF UNITED STATES DISTRICT JUDGE

19   Presented by:

20   /s/ Bryan Hurlbutt
     Bryan Hurlbutt, (pro hac vice) (ISB # 8501)
21   ADVOCATES FOR THE WEST
     P.O. Box 1612
22   Boise, ID 83701
     (208) 342-7024 x206
23   bhurlbutt@advocateswest.org

24   Attorney for Plaintiffs
     ORDER EXTENDING                                                  ADVOCATES FOR THE WEST
     DEADLINE                                                              P.O. Box 1612
     (No. 2:17-cv-00289-RSM) – 1                                          Boise, ID 83701
                                                                          (208) 342-7024
